DETAILED ACTION

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Kim et al. (US 2013/0029188).
Regarding claim 1, Kim et al. discloses in Figs 1-6, an energy storage device (ref 100) comprising: an electrode assembly (ref 110) having including a tab portion (refs 111a, 112a, [0044]-[0045]); a container body (ref 150) accommodating the electrode assembly (ref 110) therein; a lid structural body having including a lid plate (ref 160) which closes the container body (ref 150); and an insulating member (ref 140) arranged around a periphery ([0057], [0063]-[0064]) of the electrode assembly (ref 110) in the container body (ref 150), wherein the insulating member (ref 140) includes a locking portion (ref 141c, [0058]-[0062], Fig 1C) locked to a portion of the lid structural body (ref 160).



Regarding claim 4, Kim et al. discloses all of the claim limitations as set forth above and also discloses the insulating member (ref 140) comprises a side spacer (ref 142) disposed between the container body (ref 150) and the electrode assembly (ref 110).

Regarding claim 5, Kim et al. discloses all of the claim limitations as set forth above and also discloses the tab portion (refs 111a, 112a, [0044]-[0045]) of the electrode assembly (ref 110) opposedly faces (Fig 1B) the lid structural body (ref 160).

Regarding claim 6, Kim et al. discloses all of the claim limitations as set forth above and also discloses the electrode assembly is formed by winding (ref 43) electrode plates (refs 111, 112), and one end portion of the electrode assembly (ref 110) in a winding axis direction opposedly faces (Fig 1B) the lid structural body (ref 160).

Regarding claim 7, Kim et al. discloses all of the claim limitations as set forth above and also discloses the lid structural body (ref 160) includes a gasket (ref 141) which ensures gas-tightness in the container body (ref 150) by the lid plate (ref 160), and the locking portion (ref 141c) is locked by being hooked (Fig 1B, [0058]-[0062]) to the gasket (ref 141).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2013/0029188) as applied to claim 2 above, and further in view of Kim et al. (US 2012/0064394).
Regarding claim 3, Kim et al. discloses all of the claim limitations as set forth above and also discloses the locking portion (ref 141c, [0058]-[0062], Fig 1C) includes a contact surface (a surface of ref 141c, Fig 1C), which is brought into contact with the portion of the lid structural body (ref 160, Fig 1C), but does not explicitly disclose an inclined surface, which is disposed away from the container body than the contact surface and makes an acute angle with the contact surface.
Kim et al. discloses in Figs 1-8, a battery (ref 100) including a cap plate (ref 30) and a gasket (ref 50) to seal an internal structure of the battery (ref 100).  The gasket (ref 50) includes inclined sides (refs 51, 61) that contact the cap plate (ref 30) at an acute angle (Fig 3).  This configuration enhances the sealing and structural integrity of the battery structure ([0002], [0007], [0079], [0080]).
Kim et al. and Kim et al. are analogous since both deal in the same field of endeavor, namely, batteries.
It would have been obvious to one of ordinary skill in the art at the time of filing to incorporate the inclined gasket structure of Kim et al. into the gasket structure of Kim et al. to enhance sealing and structural integrity of the battery structure, enhancing overall battery performance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J DOUYETTE whose telephone number is (571)270-1212.  The examiner can normally be reached on Monday - Friday 8A - 4P EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH J DOUYETTE/     Primary Examiner, Art Unit 1725